ACCEPTED
                                                                                   12-14-00005-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                              1/21/2015 5:57:49 PM
                                                                                      CATHY LUSK
                                                                                            CLERK

                            No. 12-14-00005-CR

                                                                   FILED IN
                                                            12th COURT OF APPEALS
                            In the Court of Appeals              TYLER, TEXAS
                        for the Twelfth Judicial District   1/21/2015 5:57:49 PM
                                 at Tyler, Texas                 CATHY S. LUSK
                                                                     Clerk



                                Joseph Finley,
                                  Appellant

                                       V.

                                State of Texas,
                                   Appellee


             On Appeal From Cause No. 2013-0140 in the 217th
              Judicial District Court of Angelina County, Texas


             State’s First Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

       Appellee, State of Texas, moves for a 30-day extension of time to file

its brief.

                                       I.

       Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on December 22,

2014, giving the State until Wednesday January 21, 2015 to file its brief.
       The State of Texas now requests a 30-day extension of time in which

to file its brief.

                                       II.

       Good cause exists for allowing the State additional time to file its brief

for the following reasons:

       1.     Counsel for the State was working on and completed two other

briefs during this time-frame in Albro v. State, No. 12-14-00182-CR and

Johnson v. State, No. 12-14-00160-CR, both of which had already had an

extension granted. Counsel for the State is also actively working on Owens

v. State, No. 12-13-00386-CR and Dominey v. State, No. 12-14-00226-CR

during this same time frame.

       2.     Counsel for the State had to prepare for a jury trial in State v.

Hernandez, No. 2014-0629 which was scheduled for jury selection January

12, 2015. This is in addition to the normal felony criminal docket counsel

must prepare for.

       3.     Counsel for the Appellant is unopposed to this motion.
                                          III.

      From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This is the State’s first motion for extension, and it is not brought for

purposes of delay or harassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its

requested 30-day extension to file its State’s Brief in this matter.

                                           Respectfully Submitted,

                                            /s/April Ayers-Perez
                                           Assistant District Attorney
                                           Angelina County D.A.’s Office
                                           P.O. Box 908
                                           Lufkin, Texas 75902
                                           (936) 632-5090 phone
                                           (936) 637-2818 fax
                                           State Bar No. 24090975
                                           aperez@angelinacounty.net

                                           Attorney for Appellee
                                           State of Texas
                           Certificate of Service

      I do certify that on January 21,2015 a true and correct copy of the

above document has been served electronically to John Tunnell, , attorney

for Appellant, Joseph Finley, through efile.txcourts.gov.

                                           /s/April Ayers-Perez


                         Certificate of Conference

      I certify that on January 21, 2015, I conferred with John Tunnell in

person about this motion, and certify that he was unopposed to a 30-day

extension.

                                            /s/April Ayers-Perez